CARD AMONE, Circuit Judge,
dissenting:
I .agree with all parts of the majority opinion except section II. In section II my colleagues conclude that the district court properly held that the applicable Connecticut choice of law rule in this case was the “most significant relationship” test, rather than lex loci delicti. Because in my view Connecticut’s long-standing choice of law rule for tort actions, lex loci delicti, should have been used, I respectfully dissent.
Less than two years ago this Court held that “Connecticut’s choice of law is governed by traditional principles, and, in the case of tort actions, the rule of lex loci delicti still obtains.” Bailey Employment System, Inc. v. Hahn, 655 F.2d 473, 476 (2d Cir.1981). No post-Bailey development in Connecticut law supports the majority’s^ deviation from our holding in Bailey. Nor can the majority opinion point to any Connecticut state court decision in which the “most significant relationship” test was the appropriate choice of law rule in a tort case governed by Connecticut law.
Instead, the majority argues that the district court was free to predict that the “most significant relationship” test should apply because the Supreme Court of Connecticut has never had occasion to apply lex loci delicti to a tort action specifically arising from an aviation accident. While it is true that the Connecticut Supreme Court has not addressed the choice of law issue in a tort case resulting from an aviation mishap, as opposed to some other type of transportation accident, nothing in the language-of the Connecticut decisions applying lex loci delicti in accident cases warrants the strained distinction now relied upon, see, e.g., Gibson v. Fullin, 172 Conn. 407, 374 A.2d 1061, 1064 (1977); Menczer v. Menczer, 160 Conn. 563, 280 A.2d 875, 876 (1971); Bissonnette v. Bissonnette, 145 Conn. 733, 142 A.2d 527, 528 (1958).
There is no real uncertainty as to what choice-of-law rule Connecticut’s Supreme Court would apply in this case. Only six years ago in Gibson v. Fullin, the Connecticut Supreme Court unanimously refused to deviate from its traditional rule of lex loci delicti, see 374 A.2d at 1064, under circum*680stances at least as compelling as, if not more compelling than, those present here. In Gibson a Connecticut plaintiff brought a tort action against a Connecticut defendant for damages arising out of an automobile accident which had occurred in Florida. Connecticut’s highest court held that the law of Florida, the situs of the accident, was controlling under the doctrine of lex loci delicti. Significantly, this decision was made despite the following facts: all of the relevant parties were residents of the forum state, Connecticut, whose tort law was not applied; the location of the accident was entirely fortuitous; application of Florida’s guest statute totally barred the plaintiff’s claim. By contrast, in the instant case not all of the relevant parties are domiciliaries of the forum state, and application of lex loci delicti would not totally bar plaintiffs’ action. Instead it would simply limit the legal theories upon which plaintiffs could rely and the amount of recoverable damages. Given that the Connecticut Supreme Court expressly declined to abandon lex loci delicti in Gibson, it seems clear that they would not desert it here.
The majority’s further argument — that Connecticut’s inclination to fully compensate tort victims militates in favor of the “most substantial interest” test in this case — overlooks the fact that the purported inclination did not carry the day in Gibson. Additionally, while the majority opinion strongly asserts that an “interest” analysis lends itself to easy and predictable application, a policy consideration voiced in Gibson, see id. at 1064, lex loci delicti would typically be easier to apply than an “interest” analysis in an aircraft accident case.
It is true, of course, that many jurisdictions have shifted to one form or another of “interest” analysis. Nonetheless, Connecticut’s Supreme Court has noted that trend and resolutely declined to follow it. Because the district court was obligated to follow Connecticut’s clear choice of law rule in this diversity action, see Klaxon Co. v. Stentor Electric Manufacturing Co., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941), it was error to apply an “interest” analysis. Accordingly, I vote to reverse and remand this case to the district court.